Citation Nr: 1135690	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  06-28 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.

In June 2010, the Board remanded the claim for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  VA's duty to assist includes the duty to obtain the identified and available evidence needed to substantiate the claim.  

The Veteran is seeking service connection for an acquired psychiatric disorder.  VA outpatient treatment records of December 2004, note that the Veteran was receiving treatment at the Vet Center.  A review of the claim file shows that treatment records from the Vet center have not been associated with the claim file.  On remand, the Veteran should specify the dates of treatment at the Vet Center (and its location), and these records must be obtained and associated with the claim file.

With regard to PTSD stressor verification, the VA regulation at 38 C.F.R. § 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition of a new paragraph which liberalizes, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39,843-852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)). 

In this case, the Veteran's claim has been denied by the RO because he did not have combat experience, and his claimed stressors have not been verified.  However, the case must now be considered under the amended 38 C.F.R. § 3.304(f)(3).  The Veteran's stressors in this case include witnessing incoming fire, seeing an acquaintance being killed after an ejection seat accident and the fear for his life thereafter, racial discrimination, and being afraid for his life having to go out while his base was being shelled.  At least some of these claimed stressors would appear to be the type of stressors contemplated in the revisions to 38 C.F.R. § 3.304(f)(3).  Therefore, the Board finds that the Veteran should be notified of the change in the regulation and he should be afforded the opportunity to submit stressor statements.  Thereafter, an examination is needed to address the etiology of PTSD and of any other psychiatric disorders based on any newly identified stressor as a result of the notification.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining the information and evidence needed to substantiate his claim for service connection for any current psychiatric disorders, including PTSD, specifically in terms of 38 U.S.C.A. §§ 38 C.F.R. § 3.303, 3.307, and 3.309.  The notice must also inform him of the recent changes to the evidence required to support a claim for service connection for PTSD, pursuant to 38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  All records and responses received should be associated with the claims file, and any indicated development should be undertaken.

2.  Contact the Veteran and request that he provide the dates of treatment and specific location for his psychiatric disability at the Vet Center.  After the treatment dates have been identified, request and associate with the claim file all available treatment records from the Vet Center.  All efforts to obtain the records must be clearly documented in the claim file.  If the records are unavailable, this must be documented.

3.  After the above development has been completed, afford the Veteran a psychiatric examination, with a psychiatrist or psychologist, addressing the nature and etiology of any current psychiatric disorders, including PTSD.  The claim file must be reviewed in conjunction with the examination.

During the course of the examination, the examiner is requested to interview the Veteran as to his claimed in-service stressors.  All current symptoms and objective findings upon examination must be addressed in the examination report.  The examiner must render a multi-axial diagnosis and assign a Global Assessment of Functioning (GAF) score.

As to PTSD, the examiner is requested to provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the diagnosis of PTSD is predicated on a stressor involving fear of military or terrorist activity (i.e., one in which the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others).

For all other psychiatric disorders, the examiner is requested to provide an opinion as to whether it is at least as likely as not that such disorder(s) was/were incurred as a result of active duty service.

All opinions and conclusions expressed by the examiner must be supported by a complete rationale in a typewritten report.

4.  Then, readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


